
	

113 HR 2308 IH: Teaching Children to Save Lives Act of 2013
U.S. House of Representatives
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2308
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2013
			Mrs. Capps introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Education to establish a
		  program to provide grants for cardiopulmonary resuscitation and automated
		  external defibrillator training in public elementary and secondary
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 Teaching Children to Save Lives Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)Heart disease is
			 the leading cause of death in the United States.
			(2)Sudden cardiac
			 arrest is the leading cause of death in young athletes.
			(3)Each year there are nearly 10,000 cases of
			 out-of-hospital cardiac arrest in children nationwide.
			(4)Receiving proper treatment known as the
			 chain of survival can double or triple the chances of survival of a victim of
			 cardiac arrest.
			(5)The 5 links in the chain of survival are
			 prompt notification of emergency services, early cardiopulmonary resuscitation
			 (in this Act referred to as CPR), rapid defibrillation, effective
			 advanced life support, and integrated post-cardiac arrest care.
			(6)A person experiencing sudden cardiac arrest
			 has a 90-percent chance of survival if CPR and an automated external
			 defibrillator (in this Act referred to as AED) are used within the
			 first minute after collapse.
			(7)An important part
			 of the education of school children is learning healthy behaviors, including
			 proper nutrition and physical activity, and that education should also include
			 basic emergency life-saving skills.
			(8)Teaching school children to recognize and
			 respond to the signs of cardiac arrest, stroke, and choking and to perform the
			 life-saving skill of CPR can improve their confidence in responding to an
			 emergency and encourage continued efforts to update these skills after
			 graduation, thereby potentially reducing the rate of death from sudden cardiac
			 arrest, stroke, and choking.
			3.Grants for CPR
			 training in public schools
			(a)Grants
			 AuthorizedThe Secretary of
			 Education shall carry out a program under which the Secretary is authorized to
			 award grants to eligible local educational agencies or targeted schools for
			 implementing nationally recognized CPR and AED training courses.
			(b)Use of
			 FundsA local educational agency or targeted school receiving a
			 grant under this section may use the grant for—
				(1)training
			 individuals in CPR and AED skills and instruction;
				(2)obtaining printed
			 informational or instructional materials;
				(3)obtaining
			 manikins;
				(4)obtaining AED training devices; and
				(5)obtaining other
			 equipment as determined appropriate by the Secretary.
				(c)Grant
			 eligibility
				(1)ApplicationTo
			 be eligible to receive a grant under this section, a local educational agency
			 or targeted school shall submit an application to the Secretary at such time,
			 in such manner, and containing such information and certifications as the
			 Secretary may reasonably require.
				(2)AED Training
			 DevicesTo be eligible to use
			 the grant to obtain an AED training device, a local agency or targeted school
			 shall demonstrate to the Secretary that such agency or school has implemented
			 or intends to implement an AED training program in conjunction with a CPR
			 training program as of the date of the submission of the application for the
			 grant.
				(d)Priority of
			 awardIn awarding grants under this section, the Secretary shall
			 award such grants based on 1 or more of following priorities:
				(1)Demonstrated need for initiating a CPR or
			 AED training program in a targeted school or community served by targeted
			 schools.
				(2)Demonstrated need
			 for continued support of an existing CPR or AED training program in targeted
			 schools or communities served by targeted schools.
				(3)Demonstrated need for expanding an existing
			 CPR or AED training program by adding training in the use of an AED.
				(4)Opportunities to
			 encourage and foster partnerships with and among community organizations,
			 including emergency medical service providers, fire and police departments,
			 nonprofit organizations, public health organizations, and parent-teacher
			 associations to aid in providing CPR or AED training.
				(5)Options to
			 maximize the use of funds provided under this section.
				(e)Report
			 RequiredNot later than 1
			 year after the date on which funds are first appropriated to carry out the
			 program, the Secretary shall submit a report to Congress describing—
				(1)grant amounts and recipients;
				(2)how the funds were
			 used; and
				(3)the impact of the
			 funds on the development of CPR and AED training programs in schools
			 implementing the grants.
				(f)DefinitionsIn
			 this section:
				(1)Targeted
			 SchoolThe term targeted school means a public
			 elementary school or secondary school that provides education to students in
			 any of grades 6 through 12.
				(2)Local
			 educational agencyThe term local educational agency
			 has the meaning given such term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				4.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this Act $25,000,000 for each of the
			 fiscal years 2015 through 2020.
		
